Case 1:20-cr-00337-GLR Document 11 Filed 10/26/20 Page 1 of 2

AO 98 (Rev. 01/09; MD Rev 6/09) Defendant’s Appearance Bond

UNITED STATES DISTRICT COURT
for the
District of Maryland
United States of America

Vv.

Case No. GLR-20-0337

STEPHEN L. SNYDER
Defendant

Nee ee ee

DEFENDANT’S APPEARANCE BOND AND AGREEMENT TO F ORFEIT PROPERTY

To obtain the defendant’s release, we jointly and severally agree to forfeit the following cash or other property to
the United States of America if this defendant fails to appear as required for any court proceeding or for the service of any
sentence imposed as may be noticed or ordered by any court, or fails to comply with any conditions of release set by the
court considering this matter (describe the cash or other property and any claim, lien, mortgage, or other encumbrance on it):

An Undivided 4/52 Ownership Interest in Club Unit 1136 in the Building known as the Fifth and Fifty-Fifth
Condominium, 2 East 55 Street, Manhattan, County of New York, as described in the Declaration of
Condominium dated April 6, 2006, made by St. Regis New York Holdings, LLC

Ownership. We declare under penalty of perjury that we are the sole owners of this property and that it is not
subject to any claim, lien, mortgage, or other encumbrance except as disclosed above, We promise not to sell, mortgage,
or otherwise encumber the property, or do anything to reduce its value while this agreement is in effect. We deposit

with the court the following ownership documents, including any encumbrance documents (list all documents and submit as
attachments):

Deed

Surety Information. We understand that the court and the United States of America will rely on the surety
information in approving this agreement.

Conditions of Release. We state that we have either read all court-ordered conditions of release imposed on the
defendant or had them explained to us.

Continuing Agreement. Unless the court orders otherwise, this agreement remains in effect during any appeal or
other review until the defendant has satisfied all court notices, orders, and conditions.

Exoneration of sureties. This agreement is satisfied and ends if the defendant is exonerated on all charges or, if
convicted, the defendant reports to serve any sentence imposed.

Forfeiture. If the defendant fails to obey all conditions of release, court notices, and orders to appear, the court
will immediately order the property forfeited and on motion of the United States of America may order a judgment of
forfeiture against the signing parties and their representatives, jointly and severally, including interest and costs.
Case 1:20-cr-00337-GLR Document 11 Filed 10/26/20 Page 2 of 2 rae

AO 98 (Rev. 01/09; MD Rev 6/09) Defendant’s Appearance Bond

 

I swear under penalty of perjury that the above information is true and agree to the conditions of this agreement.

ome pal &  bsdeus
ate Och, 2 Jnid Jd Zt GLO _ Lock. 2 signature

City and state: Baltimore, MD

 

 

 

 

 

   

 

 

 

 

Property owher’s printed name Property oyHler's fignature

J lia SWden” ay
Property owner's printed name Property owner’s signaklre Yo.
Property owner's printed name Property owner's signature

Sworn and signed before me.
CLERK OF THE COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

Approved.
Date: October 19, 2020 Thomas 0. Dijuslame

 

 

Judge's sténature
Thomas M. DiGirolamo, United States Magistrate Judge
